Citation Nr: 1514499	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  13-16 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from February 1966 December 1969 and from December 1973 to April 1974.  He was in combat in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in April 2014.  A transcript is of record.


FINDINGS OF FACT

1.  In May 2005, the RO notified the Veteran of a rating action denying reopening of the claim of service connection for bilateral hearing loss, timely appellate review was not perfected, and the determination became final.

2.  Evidence added to the record since the May 2005 rating action relates to unestablished facts necessary to substantiate the claim and raises the possibility of substantiating the claim.

3.  Bilateral hearing loss was incurred in military service.


CONCLUSIONS OF LAW

1.  Evidence added to the record since the May 2005 rating decision, denying service connection for bilateral hearing loss, is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for service connection for bilateral ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection will also be presumed for certain chronic diseases, including organic diseases of the nervous system, i.e. sensorineural hearing loss, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2014).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2014) and its implementing regulation, 38 C.F.R. § 3.304(d) (2014), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The RO denied a claim of service connection for hearing loss in a September 1970 rating decision.  At this time, the record consisted for service treatment records (STRs), VA treatment records, and a July 1970 VA examination.  The RO found that while the discharge examination noted some high frequency hearing loss, hearing was within normal limits at the VA examination.  The Veteran did not file a timely appeal of the decision, and thus it became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.201, 20.302 (2014).

In a May 2005 rating decision, the RO found that new and material evidence had not been submitted to reopen the previously denied claim.  The Veteran did not file a timely notice of disagreement with this determination, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See Bond, 659 F.3d at 1367-8; Buie, 24 Vet. App. at 251-52; 38 C.F.R. § 3.156(b).  Therefore, the rating became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.156(b), 20.201, 20.302.

The May 2005 rating decision is the last final decision of record.  The claim decided therein is not subject to revision on the same factual basis.  38 U.S.C.A. § 7104 (West 2014).  In order to reopen the claim, the Veteran must present or secure new and material evidence with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The STRs show that a medical officer wrote on a November 1973 medical history report that the Veteran had minimal hearing loss.  The DD Form 214 shows that the Veteran was on a combat air crew in Vietnam.  

At October 2004 private audiological treatment the Veteran reported hearing loss since military service.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
25
65
LEFT
10
10
5
40
70

A January 2005 statement by the Veteran indicated that in Vietnam his noise exposure included gunfire, mortar, artillery and aircraft without the use of hearing protection. There was occasional noise exposure in his post-service occupations for which he sometimes used hearing protection.  He used hearing protection when exposed to noise during recreational activities.   

The Veteran had a VA examination in March 2005 at which he reported difficulty hearing when there was background noise and noise exposure during service when working on flight decks and as a door gunner.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
65
55
65
LEFT
45
45
65
75
65

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 92 percent in the left ear.  The examiner did not feel that the pure tone results were reliable when compared with speech recognition thresholds.  The speech recognition thresholds and ipsilateral acoustic reflexes indicated that the peripheral hearing was within normal limits from 500 - 2000 Hz. bilaterally.  An April 2005 VA examination report addendum reiterated that the pure tone threshold results were not an accurate reflection of the Veteran's hearing due to the speech reception data.

The Veteran wrote in an August 2011 statement that he was exposed to noise during military service, including while in Vietnam.  At August 2011 private audiology treatment the Veteran reported noise exposure during military service.  On an audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
20
40
85
LEFT
25
20
35
65
80

The Veteran had a VA examination in October 2011 at which he complained of difficulty understanding words with background noise and crowds.  He said that during his service in Vietnam there was excessive noise exposure from explosions, engines and firearms.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
35
80
LEFT
20
20
35
75
75

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 86 percent in the left ear.  The examiner felt that she could not provide an opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation because of the occupational noise exposure before and after military service, the lack of hearing examinations between 1971 and 2004, and that the frequencies at which there was hearing loss were outside the ranges considered disabling by VA.  Probative value cannot be given to this opinion because the auditory thresholds are in fact disabling under 38 C.F.R. § 3.385.  

The Veteran testified at the April 2014 hearing that his hearing had been impaired since before he got out of the Marines.  During service he serviced aircraft coming in and out of the refueling area and served as a gunner on a helicopter in Vietnam.  He was exposed to noise from jet engines and propellers on a frequent basis.  The Veteran said he has difficulty hearing while in large crowds and hearing high frequencies.  

The Board finds the newly submitted documents to be new and material and the service connection claim is reopened.  See Shade, 24 Vet. App. at 117.

The record shows that the Veteran served in combat while in Vietnam, and his noise exposure was consistent with the circumstances, conditions and hardships of that service.  38 U.S.C.A. § 1154(b).  As such, VA must presume the occurrence of the in-service acoustic trauma.  In addition, the medical evidence shows that the Veteran has been diagnosed with hearing loss in accordance with 38 C.F.R. § 3.385, and he reports the onset of hearing loss during service.  This is supported by the STRs, which show a December 1969 diagnosis of bilateral high frequency hearing loss.  Further, the Board finds that the Veteran is both competent to report symptoms related to his hearing loss since serving in combat in Vietnam and that his account of having hearing loss since that time is credible.  Applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, service connection for bilateral hearing loss is warranted.  See 38 C.F.R. § 3.303(a).


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


